REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
The claims are amended as suggested by the examiner to be allowable. In the art of record, Goyal et al. (US 2019/0347319A1) generally discloses the aspect of retrieving a domain-specific document, the domain-specific document being related to performance of a process in a domain, the domain-specific document including a plurality of document spans and a plurality of annotations that annotate the spans wherein the domain-specific document includes only document spans that contain complete information and annotations that contain complete information; generating, based on the plurality of annotations and based on the plurality of document spans, goal-based frameworks from the domain-specific document wherein the goal-based frameworks includes entities and entity relationships related to performance of the process, transforming, based on the entities and entity relationships, the goal-based frameworks into a platform agnostic dialog model; and providing, based on the platform agnostic dialog model, at least one platform specific dialog model to at least one automated response system; and in view of Beaumont et al. (US 20200004878A1) further teaches the aspect of generating, based on the plurality of annotations and based on the plurality of document spans, a goal-based framework from the domain-specific document wherein the goal-based framework includes entities and entity relationships related to performance of the process.
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1:

The claim limitations are quite unique in the sense that documents and spans their annotation as collected to generate a response system wherein a goal based framework is created to represent different relationships between entities, while the prior art does not clearly distinguish concepts, constraints, responses and goals; in the current application, concepts, constraints, responses are group into one group that are used to operate on the responses system, goals are separately grouped and is not operated on by the responses system. 

In addition to the art cited in the previous office action, the following art was also
considered:
i.  Yu Pub. No.: 2019/0197059A1: A crowdsourced dialogue system includes a first and second computer system, a training system, and an automated response system. The first computer system includes a caller interface operated by a non-expert user and to generate caller dialogue data based on inputs to the first computer system from the non-expert user. The second computer system includes an expert interface operated by an expert user and to generate expert dialogue data based on inputs to the second computer system from the expert user. The training system includes a general domain automated response system includes a chatbot that is trained with the general domain dialogue database and the domain-specific dialogue database to generate natural language dialogue data at least in a domain of the domain-specific dialogue database.
ii. Gelfenbeyn et al., Pub. No: 2017/0116982A1: Natural speech dialog system and methods are disclosed. In one example, a method includes identifying a dialog system intent associated with the speech input based on at least one predetermined intent keyword, the dialog system intent having required intent parameters, determining whether data for all required intent parameters of the dialog system are available, based on the determination, selectively initiating a parameter collection dialog associated with the dialog system intent, the parameter collection dialog being operable to collect data for the required parameters not otherwise available to the dialog system intent, and based on the dialog system intent and one or more required parameters, generating an action instruction.
The additional sited arts, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179